Citation Nr: 1506040	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an ear fluid condition, and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for fluid in the lungs, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral elbow condition, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee condition, and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral upper extremity condition, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach condition, and, if so, whether service connection is warranted.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for an eating disorder.

9.  Entitlement to service connection for allergic rhinitis (claimed as mucus nasal congestion).

10.  Entitlement to service connection for right parotid mucepidermoid cancer.

11.  Entitlement to an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae.

12.  Entitlement to an initial effective date prior to November 29, 2010 for service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010, March 2011, June 2011, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The issue of entitlement to service connection for bronchitis has been raised by the record (see November 2008 Report of Contact with Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a stomach condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a July 2009 rating decision, the RO denied entitlement to service connection for ear fluid condition, fluid in the lungs, a right elbow condition, a left elbow condition, a right knee condition, a left knee condition, a right upper extremity condition, a left upper extremity condition, and a stomach condition.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the July 2009 rating decision contains new medical treatment records.  The records do not show the presence of a current ear fluid condition, fluid in the lungs, a right elbow condition, a left elbow condition, a right knee condition, a left knee condition, a right upper extremity condition, or a left upper extremity condition.  As such, it does not raise a reasonable possibility of substantiating a claim as to these issues.

3.  Evidence received since the July 2009 rating decision shows the Veteran was diagnosed with a gastric antral preplyoric ulcer after complaining of upper gastrointestinal bleeding.  Such evidence raises a reasonable possibility of substantiating a claim for service connection for a stomach condition. 

4.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

5.  The Veteran does not have an eating disorder.

6.  The Veteran's diagnosed allergic rhinitis is not etiologically or causally related to active service.  

7.  The Veteran's right parotid mucepidermoid cancer is not etiologically or causally related to active service.  

8.  The Veteran's pseudofolliculitis barbae has been shown to affect less than five percent of the Veteran's exposed area (head, face, neck, hands) and less than five percent of the total body area.  Systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for any duration of time.

9.  The first claim for entitlement to service connection for a skin condition was received at the RO on November 29, 2010.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
2.  New and material evidence has not been received since the July 2009 rating decision to reopen the Veteran's claim for entitlement to service connection for an ear fluid condition, fluid in the lungs, a bilateral elbow condition, a bilateral knee condition, or a bilateral upper extremity condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received since the July 2009 rating decision to reopen the Veteran's claim for entitlement to service connection for a stomach condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.85 (2014).

5.  The criteria for service connection for an eating disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for right parotid mucepidermoid cancer have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for entitlement to an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806-7800 (2014).

9.  The criteria for entitlement to an initial effective date prior to November 29, 2010 for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for an ear fluid condition, fluid in the lungs, a right elbow condition, a left elbow condition, a right knee condition, a left knee condition, a right upper extremity condition, a left upper extremity condition, and a stomach condition were denied in July 2009.
The Veteran's claims were denied because there was no evidence of a current disability of any of the aforementioned conditions.  The RO noted there was in-service treatment related to a burning sensation in the Veteran's stomach and bilateral knee stiffness.  However, the Veteran failed to report to a VA examination scheduled for April 2009 with regard to his stomach and bilateral knee claims.

Since the July 2009 rating decision, additional VA records and private records from Lakeland Regional Medical Center have been associated with the Veteran's claims file.  After careful review of the evidence, the Board finds that there is no indication of any ear fluid condition, fluid in the lungs, a right elbow condition, a left elbow condition, a right knee condition, a left knee condition, a right upper extremity condition, or a left upper extremity condition.  

Specifically, the Veteran denied ear problems in February 2012 and March 2012.  A January 2010 VA ear examination acknowledged the Veteran's assertion of a feeling of fluid in the ear, but no diagnosis was rendered in this regard.  Moreover, a VA chest x-ray from August 1998 showed no acute process and a March 2012 x-ray showed upper lung emphysema.  There was no reference to any condition related to fluid in the lungs.  The records are also negative for any diagnosis of right elbow condition, a left elbow condition, a right knee condition, a left knee condition, a right upper extremity condition, or a left upper extremity condition.  Therefore, the evidence is redundant and does not raise a reasonable possibility of substantiating the claim for service connection for any ear fluid condition, fluid in the lungs, a bilateral elbow condition, a bilateral knee condition, or a bilateral upper extremity condition.

However, Lakeland Regional Hospital records show the Veteran reported upper gastrointestinal bleeding in February 2006, and a diagnosis of a gastric antral prepyloric ulcer was rendered.  He was provided Prevacid and an iron supplement.  There was "no definitive cause of GI bleeding."

Therefore, the additional evidence received since the July 2009 rating decision has not been previously submitted to VA and relates to the presence of a current stomach condition.  As a result, the evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a stomach condition.  The evidence is therefore new and material for the stomach condition claim, which must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss as a result of service.  However, the Veteran has not been shown to be diagnosed with bilateral hearing loss disability for VA purposes as defined in 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In January 2010, the Veteran was afforded a VA hearing loss examination.  Audiogram results revealed puretone thresholds of 25, 25, 25, 25, and 25 decibels in the right ear and 20, 25, 25, 20, and 15 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.  This is the only evidence of record that evaluates the Veteran's hearing loss as to whether it meets the criteria to be considered a disability for VA purposes at any point during the appeal period.  38 C.F.R. § 3.385.

There is other evidence of record that references the Veteran's complaints of hearing loss, and his July 1979 discharge examination shows hearing loss that met the level of a disability for VA purposes.  However, neither this nor any other evidence of record, to include the Veteran's ongoing complaints of hearing loss and his request for an additional hearing test with a different examiner, tends to show that his hearing loss meets the necessary criteria.

The Board is not finding that the Veteran has no hearing loss whatsoever.  However, his level of hearing loss does not meet the criteria necessary to show that he had a hearing loss disability at any point during the appeal period.  While the Veteran asked for an additional hearing test, he never asserted that his hearing worsened since January 2010 or otherwise explained his reason for this request or any belief he had that it was inadequate.  The Board sees no reason to find that the January 2010 hearing test was inadequate.

As such, the evidence does not show that the Veteran has bilateral hearing loss for VA compensation purposes, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Eating Disorder

In filing his claim for service connection for an eating disorder, the Veteran indicated that he was forced to eat quickly during boot camp and that he would regurgitate his food.  According to the Veteran, such a symptom has continued, resulting in a current eating disorder.  

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A May 2013 Eating Disorder VA examination reflected the Veteran's report of regurgitating his food.  However, he denied self-induced vomiting or purging; starvation was also denied.  The examiner concluded that the Veteran did not meet the Diagnostic and Statistical Manual, Fifth Edition (DSM-V) criteria for an eating disorder because the Veteran did not report purging or binging, and he did not identify an abnormal body image idea.  The examiner recognized that the Veteran regurgitated his food but opined that such a symptom was due to his duodenal ulcer.  

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, the Veteran is competent to report vomiting.  However, diagnosing an eating disorder involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Therefore, the most probative and competent evidence of record does not show that the Veteran has an eating disorder.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for an eating disorder, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Allergic Rhinitis and Right Parotid Mucepidermoid Cancer

The Veteran contends that his allergic rhinitis and right parotid mucepidermoid cancer are the result of being put in a gas chamber during service.  

Service treatment records are silent for any complaints or treatment related to any nasal congestion or allergy symptoms.  There is no indication of any treatment for a tumor.  Moreover, the Veteran's lungs, chest, and sinuses were found to be clinically normal at his June 1979 discharge examination.  A chest x-ray was unremarkable.  

Therefore, there is no indication of any in-service treatment related to allergic rhinitis or right parotid mucepidermoid cancer.  Even accepting the Veteran's statement that he was placed in a gas chamber during service as credible, there is no treatment for symptoms resulting from such an incident.

To the contrary, the evidence shows that the Veteran's treatment for allergic rhinitis and right parotid mucepidermoid cancer did not begin until approximately 2012, over thirty years after discharge.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As noted, the Veteran is not competent to offer opinions on complex medical issues.  In other words, while the Veteran may believe his allergic rhinitis and right parotid mucepidermoid cancer are caused by an in-service event involving a gas chamber, he has not demonstrated the requisite knowledge to formulate such an opinion.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.

In conclusion, the Board finds that the most probative and competent evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's allergic rhinitis or right parotid mucepidermoid cancer.  Indeed, there is no evidence of an in-service event or symptomatology related to either condition.  As a result, a preponderance of the evidence is against the claim for service connection for allergic rhinitis and right parotid mucepidermoid cancer, and the claim as to both of these issues must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Increased Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's pseudofolliculitis barbae has been assigned a 10 percent rating under Diagnostic Code 7806-7800.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  

Diagnostic Code 7806 provides the following:
* A 10 percent rating is warranted for
o Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or;
o Requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.
* A 30 percent rating is warranted for
o Dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas affected, or; 
o Requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.
* A 60 percent rating is warranted for
o Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; 
o If constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  

Dermatitis can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Code's 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

At the December 2010 VA skin examination, the Veteran reported pseudofolliculitis barbae symptoms when cutting his beard.  However, treatment consisting of a corticosteroid or an immunosuppressant was not required in the previous twelve months.  Indeed, the Veteran denied seeking any treatment for his condition since service.  The examiner concluded that less than five percent of the Veteran's exposed area (head, face, neck, hands) was affected by his skin condition, and less than five percent of the total body area was affected.  The examiner described minimal facial scaring with no open lesions, drainage, or pustules.  VA and private treatment records associated with the Veteran's claims file do not reflect treatment for pseudofolliculitis barbae.

In his January 2011 statement, the Veteran described his condition as facial bumps.

A review of the record therefore shows that a rating in excess of 10 percent is not warranted for the Veteran's pseudofolliculitis barbae.

The Veteran's condition has been shown to affect less than five percent of the Veteran's exposed area (head, face, neck, hands), and less than five percent of the total body area.  As such, a higher rating under Diagnostic Code 7806 is not warranted.  

Similarly, a higher rating is not warranted based on application of other skin diagnostic codes.  As suggested by the Veteran's rating of 7806-7800, the Board also considered Diagnostic Code 7800.  However, the December 2010 examination showed only minimal scaring of the face.  There is no indication of any visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  As such, a higher rating under Diagnostic Code 7800 is not warranted in this case.  

In terms of the remaining diagnostic codes related to scars, Diagnostic Codes 7801 and 7802 refer to scars not of the head, face, or neck.  Because the Veteran's pseudofolliculitis barbae affects his face (in particular, the area around his beard), these diagnostic codes are not applicable.  Next, Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  The Veteran has not asserted, nor has the evidence shown, that there are unstable or painful scars associated with the Veteran's pseudofolliculitis barbae.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  To the contrary, the Veteran's primary contention is that he has bumps on his skin and flare-ups of his condition, especially in the summer months.  

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's pseudofolliculitis barbae.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.118, Diagnostic Codes 7800-7806; Gilbert, 1 Vet. App. at 49.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran reported in his May 2013 VA examination that he last worked in 2011 due to chronic joint pain and depression.  He did not assert, nor does the record suggest, that the Veteran's pseudofolliculitis barbae, alone, prevents him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the rating criteria contemplate the severity and location of his skin condition while also allowing for consideration of the disability under the ratings for scars. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Earlier Effective Date

The Veteran contends that an earlier effective date than November 29, 2010 is warranted for his pseudofolliculitis barbae because his skin condition began in 1975.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date on an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, and otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A specific claim must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151 (2013).  A communication of an intent to apply for VA benefits, and identifying the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, VA is to provide the claimant an application form.  If the completed application form is received within one year after it was sent to the claimant, the claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 
The Veteran first filed a claim for a skin condition that was received by VA on November 29, 2010.  No earlier document is of record that might be interpreted as an informal claim for a skin condition.  Indeed, while the Veteran applied for service connection for other disabilities as early as 2008, there is no reference to any skin condition in any documents received prior to November 29, 2010.

The Board acknowledges the Veteran's assertion that his skin condition began in 1975.  However, the Veteran filed this claim more than a year after separation from service, so he is not entitled to an effective date at separation under 8 U.S.C.A. § 5110(b)(1).  Therefore, statute and regulation preclude assignment of an effective date earlier than November 29, 2010, and the Veteran's appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.
  
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a July 2009, October 2009, and February 2012 letters to the Veteran.  The October 2009 letter specifically informed the Veteran of the evidence necessary to substantiate his claims with regard to new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, Social Security Administration records, VA treatment records, private treatment records, statements in support of the claim from the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).   Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).




ORDER

New and material evidence having not been received, the claim to reopen entitlement to service connection for an ear fluid condition, fluid in the lungs, a bilateral elbow condition, a bilateral knee condition, and a bilateral upper extremity condition, is denied.

New and material evidence having been received, the claim to reopen entitlement to service connection for a stomach condition is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for an eating disorder is denied.

Entitlement to service connection for allergic rhinitis (claimed as mucus nasal congestion) is denied.
Entitlement to service connection for right parotid mucepidermoid cancer (claimed as tumor) is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae is denied.

Entitlement to an initial effective date prior to November 29, 2010 for service-connected pseudofolliculitis barbae is denied.

 
REMAND

In light of the Board's decision to reopen the claim for entitlement to service connection for a stomach condition, a VA examination is needed on remand to determine the current nature and etiology of the disability.  See 38 C.F.R. § 3.159(c)(4)(iii)(2014).  As noted, the Veteran has been diagnosed with gastric antral prepyloric ulcer and has reported vomiting symptoms since separation from service.  Service treatment records show that in October 1978 the Veteran complained of a burning sensation, nausea, vomiting, and diarrhea when drinking alcoholic beverages.  The physician noted the Veteran did not have a personal history of ulcers, but there was a family history of such a condition.  In short, because the record contains evidence of a current disability and treatment for a stomach condition during active service, the Board finds that remand is required for a VA examination, including a medical nexus opinion.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the precise nature and etiology of his claimed stomach condition.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's stomach condition began during service or is otherwise linked to service, to include the treatment from October 1978. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


